Exhibit In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor Reporting Period: July 1 through 31 STATUS OF POST-PETITION TAXES The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero. Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any tax returns filed during the reporting period. Federal Beginning Tax Amount Witheld and/or Accrued Amount Paid Date Paid Check # or EFT Ending Tax Withholding $ - $ 19,788 $ 19,788 $ - FICA-Employee - 3,059 3,059 $ - FICA-Employer - 3,059 3,059 $ - Unemployment - - - $ - Income - $ - Other: - $ - Total Federal Taxes - 25,907 25,907 - State and Local Withholding - 5,170 5,170 $ - Sales - $ - Excise - $ - Unemployment - - - $ - Real Property - $ - Personal Property - $ - Other: - - - $ - TotalState and Local - 5,170 5,170 - Total Taxes $ - $ 31,076 $ 31,076 $ - SUMMARY OF UNPAID POST-PETITION DEBTS Attach aged listing of accounts payable, Number of Days Past Due Current 0-30 31-60 61-90 Over 91 Total Accounts Payable $ 2,673,218 $ 21,971 $ 103,975 $ (6,153 ) $ 14,621 $ 2,807,632 Wages Payable - - Taxes Payable - - Rent/Leases-Building - - Rent/Leases-Equipment - - Secured Debt/Adequate Protection Payments - Professional Fees - - Amounts Due to Insiders 17,777 - 17,777 Other: Routine expenses - Other: - Total Post-petition Debts $ 2,690,995 S21,971 $ 103,975 $ (6,153 ) $ 14,621 S2,825,409 Explain how and when the Debtor intends to pay any past due post-petition debts, Debtor will utilize funds received in payment of management fees to pay the past due debts.
